Citation Nr: 0310407	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss, with 
dizziness.  

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, secondary to a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1978 to August 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In connection with his appeal, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C. via videoconference in December 2002.  A 
transcript of the hearing has been associated with the claims 
file.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

A March 1985 VA outpatient treatment record notes the 
veteran's reported history of having had tubes placed 
in her ears during service.  VA outpatient treatment 
records, dated in July 1985, note complaints of 
dizziness.  The assessments included questionable 
etiology of dizziness.  A March 1997 VA outpatient 
treatment record reflects a diagnosis of chronic otitis 
media.  A treatment record, dated in May 2001, reflects 
complaints of intermittent vertigo, fullness and 
ringing in the ears.  The assessment was picture 
consistent with Meniere's disease.  

In a June 2002 VA outpatient treatment record, the 
examiner stated that dizziness was related to the 
insertion and removal of ear tubes during service.  
That examiner further stated that the veteran's 
chondromalacia of the right knee was more likely than 
not related to her service-connected left knee 
disability.  The basis for the June 2002 opinions is 
unclear.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for an ENT examination by a doctor.  The 
examiner is requested to identify any 
current ear disorder.  The examiner 
should provide an opinion as to the 
following:  Does the appellant have a 
hearing loss and dizziness disability?  
What is the most appropriate diagnosis 
for the hearing loss and dizziness 
disability?  Is it at least as likely as 
not that any in-service complaint or 
diagnosis pertaining to the ear is 
related to any current ear disorder?  It 
is requested that the June 2002 opinion 
of VA examiner Denise N.B. MSN be 
reviewed.  A complete rationale should be 
given for any opinion expressed.  

2.  The RO should schedule the veteran 
for VA orthopedic examination (to be 
conducted by a doctor).  The claims file 
should be made available to the 
examiner.  It is requested that the June 
2002 opinion of VA examiner Denise N.B. 
MSN be reviewed.  The examiner should 
provide an opinion as to the following:  
Is the veteran's right knee disability a 
result of her service-connected left 
knee disability?  A complete rationale 
should be given for any opinion 
expressed.

3.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A VCAA letter should be 
issued.

4.  The appellant is informed that she 
implied a statement from an orthopedic 
doctor by the name of Nellis would be 
submitted.  It appears that the promised 
statement has not been submitted. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




